                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

XFINITY MOBILE, A BRAND OF COMCAST
OTR1 LLC, COMCAST CABLE
COMMUNICATIONS LLC, and COMCAST
CORPORATION,

        Petitioners,                                 Miscellaneous Action No.:
v.                                                   3:20-mc-00083-RJC-DSC

D TOWN TRADING INC. and CELLPORT
INTERNATIONAL INC.,

        Respondents.




                       ORDER ON PETITIONERS’ MOTION TO COMPEL

        THIS MATTER having come before the Court on Petitioners’ Motion to Compel Non-

Parties D Town Trading Inc. and Cellport International Inc. (collectively, “Respondents”) to

produce documents, and having reviewed the Motion and incorporated memorandum of law, and

being otherwise duly advised on the merits, it is hereby,

        ORDERED AND ADJUDGED that:

        1.      Petitioners’ Subpoenas Duces Tecum to Produce Documents, Information, or

Objects are valid and were properly issued and served.

        2.      Respondents knowingly failed to comply with the Subpoenas and provided no

justification for their failure to respond.

        3.      Petitioners’ Motion is hereby GRANTED in its entirety.




122051956.v1
       Case 3:20-mc-00083-RJC-DSC Document 3 Filed 07/28/20 Page 1 of 2
       4.      Respondents are hereby ordered to produce all documents responsive to Petitioners’

request for documents as set forth in Exhibit A to the Subpoenas to Petitioners’ counsel, without

any objections as those have been waived, within ten days of the date of this Order.

       5.      The parties shall bear their own costs at this time.


       SO ORDERED.

                                     Signed: July 28, 2020




                                                  2
122051956.v1
       Case 3:20-mc-00083-RJC-DSC Document 3 Filed 07/28/20 Page 2 of 2
